Name: Commission Regulation (EC) NoÃ 1260/2005 of 1 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 2.8.2005 EN Official Journal of the European Union L 201/1 COMMISSION REGULATION (EC) No 1260/2005 of 1 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 August 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 1 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 71,8 096 21,9 999 46,9 0707 00 05 052 85,3 999 85,3 0709 90 70 052 75,7 999 75,7 0805 50 10 382 67,4 388 64,1 524 69,1 528 58,0 999 64,7 0806 10 10 052 135,9 204 80,3 220 106,3 334 91,2 624 162,7 999 115,3 0808 10 80 388 80,3 400 72,7 508 77,2 512 65,2 528 81,7 720 60,8 804 79,6 999 73,9 0808 20 50 052 123,2 388 70,8 512 45,6 528 20,4 999 65,0 0809 20 95 052 300,9 400 253,9 999 277,4 0809 30 10, 0809 30 90 052 124,3 999 124,3 0809 40 05 094 49,8 624 87,4 999 68,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.